4 N.Y.3d 731 (2004)
JEFFREY LAING, Appellant,
v.
SAMUEL CANTOR, Doing Business as LAW OFFICES OF SAMUEL CANTOR, et al., Respondents.
Court of Appeals of the State of New York.
Submitted October 25, 2004.
Decided December 16, 2004.
Motion, insofar as it seeks leave to appeal against Samuel Cantor, doing business as Law Offices of Samuel Cantor, dismissed upon the ground that as to that party the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.